DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 9/8/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 12-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Haddad et al. (WO2011035188).
	With respect to claim 1, Haddad et al. teach a light trapping device, comprising (see figs. 1-17, particularly figs. 1-6 and associated English text): 
at least one light sensitive pixel having a light incident surface (top), a backside surface (bottom) opposite the light incident surface, and a peripheral sidewall disposed into at least a portion of the pixel and extending at least substantially around the pixel periphery; 
a backside light trapping material 18,20 substantially covering the backside surface; and a peripheral light trapping material 30 substantially covering the peripheral sidewall; 
wherein light contacting the backside light trapping material or the peripheral light trapping material is reflected back toward the pixel.  
With respect to claim 12, Haddad et al. teach the peripheral sidewall extends completely around the pixel periphery.  
With respect to claim 13, Haddad et al. teach the peripheral sidewall extends from the light incident surface to the backside surface.  
With respect to claim 14, Haddad et al. teach comprising a frontside light trapping material at least partially covering the light incident surface. See page 24, lines 15-30.
With respect to claim 15, Haddad et al. teach the frontside light trapping material is an antireflective layer coating. See page 24, lines 15-30.
With respect to claim 16, Haddad et al. teach the frontside light trapping material is a reflective layer having an aperture to allow entry of light into the pixel, wherein the reflective layer is operable to reflect light impinging thereupon from inside the pixel back into the pixel.  
	With respect to claim 17, Haddad et al. teach a lens 50 functionally coupled to the aperture and operable to focus incident light through the aperture and into the pixel.  
	With respect to claim 20, Haddad et al. teach at least one of the backside light trapping material and the peripheral light trapping material has a sloped surface at the pixel device interface.  See fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haddad et al. (WO2011035188) (a reference of record).
	With respect to claim 18, Haddad et al. fail to teach the range for the aperture surface area.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the aperture surface area through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
	With respect to claim 19, Haddad et al. fail to teach the light trap material is made of metal.
	However, the use of metal as light trap material is well-known in semiconductor art.
 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814